DETAILED ACTION
This office action is in response to the application filed on 05/27/2020. Claims 1-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made of applicant's claim for provisional application No. 60/872,639 filed 12/04/2006.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2015 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korneluk (US 2007/0035612) in view of Richter (US 2007/0024705) and in further view of Nakamoto (US 5,973,746).

	Regarding claim 1, Korneluk discloses the following claim limitations: a camera for autonomous picture production, comprising: an imager configured to generate an image stream (Korneluk, paragraphs 37 and 57 discloses cameras capable of capturing images… the device 102 begins capturing streaming video), 
a memory; a signal processor communicably coupled with the memory and configured to: (Korneluk, fig. 3 and paragraph 44 discloses The server 130 includes one or more processors 312 which process instructions, perform calculations, and manage the flow of information through the server 130. The server 130 also includes a program memory 302, a data memory 310, and random access memory (RAM) 311).
	Korneluk does not explicitly disclose the following claim limitations: process the image stream into a plurality of image data paths, each of the image data paths having a different combination of resolution and frame rate, control the memory to cyclically buffer images of two or more of the image data paths in parallel and control the memory to output the cyclically buffered images as two or more corresponding output feeds.
	However, in the same field of endeavor Richter discloses more explicitly the following: 
process the image stream into a plurality of image data paths, each of the image data paths having a different combination of resolution and frame rate (Richter, paragraph 33 discloses multiple digital video streams… each of video streams 110 include video data provided by a different video source 102, or that at least two of video streams 110 may include video data provided by the same video source 102, but at a different combination of video (frame) rate and video resolution; in addition paragraph 37 discloses the first video stream may have a first combination of resolution and frame rate, the second video stream may have a second combination of resolution and frame rate).

	The reasoning being is to provide a variable resolution and frame rate video stream system to match bandwidth availability which can save power consumption (Richter, paragraph 3).
	Korneluk and Richter do not explicitly disclose the following claim limitation: control the memory to cyclically buffer images of two or more of the image data paths in parallel and control the memory to output the cyclically buffered images as two or more corresponding output feeds.
	However, in the same field of endeavor Nakamoto discloses more explicitly the following: control the memory to cyclically buffer images of two or more of the image data paths in parallel and control the memory to output the cyclically buffered images as two or more corresponding output feeds (Nakamoto, Fig. 2 and column 8 lines 16-25 discloses a plural line buffers 3 are connected to the VRAM 2 and each of the line buffers 3 cyclically stores the image data transmitted from the VRAM 2 line by line (i.e. in parallel as illustrated in fig. 2)… the generating unit 4 is connected to the plural line buffers 3, and generates the horizontal synchronizing signal and the vertical synchronizing signal of a television signal (i.e. output)).
	It would have be obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Korneluk and Richter with Nakamoto to create the system of Korneluk and Richter as outlined above with the line buffers of Nakamoto.


	Regarding claim 2, Korneluk, Richter and Nakamoto discloses the camera of claim 1, the signal processor being further configured to implement at least one resolution down-sampler that reduces a resolution of the image stream for at least one of the image data paths (Richter, paragraph 42 discloses a static stream selection policy may be implemented to help reduce video artifacts by specifying that client viewing application 122 always scale down a video stream rather than scale up the video stream to fit available window space on video display component 140). The same motivation that was utilized in claim 1 applies equally as well to claim 2. 

	Regarding claim 3, Korneluk, Richter and Nakamoto discloses the camera of claim 1, the signal processor being further configured to implement at least one rate down-sampler that reduces a frame rate of the image stream for at least one of the image data paths (Richter, paragraph 5 discloses it is possible to reduce the resolution (horizontal & vertical dimensions) of the video images, reduce the frame rate of the video stream). The same motivation that was utilized in claim 1 applies equally as well to claim 3. 

	Regarding claim 5, Korneluk, Richter and Nakamoto discloses the camera of claim 1, wherein at least one of the image data paths includes still images (Korneluk, paragraph 24 discloses to capture and upload still frame images).
(Nakamoto, abstract the issue unit issues a transmission instruction (request) of image data (comprising still images) to the storing unit in accordance with a period (any period such as an earlier period) specified by a ratio of the number of lines of the image data to be converted and the number of lines of the television signal (i.e. to output for the specified period)… in addition Nakamoto, Fig. 2 and column 8 lines 16-25 discloses a plural line buffers 3 are connected to the VRAM 2 and each of the line buffers 3 cyclically stores the image data transmitted from the VRAM 2 line by line (i.e. in parallel as illustrated in fig. 2)… the generating unit 4 is connected to the plural line buffers 3, and generates the horizontal synchronizing signal and the vertical synchronizing signal of a television signal (i.e. to output for the specified period)). The same motivation that was utilized in claim 1 applies equally as well to claim 6.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korneluk (US 2007/0035612) in view of Richter (US 2007/0024705) and in further view of Nakamoto (US 5,973,746) and in further view of Kaneko (US 2005/0068424).

	Regarding claim 4, Korneluk, Richter and Nakamoto discloses the claimed invention as outlined above in claim 1. 

	However, in the same field of endeavor Kaneko discloses more explicitly the following: 
wherein at least one of the image data paths is a slow-motion image stream (Kaneko, paragraph 4 discloses slow-motion playback images can be obtained).
	It would have be obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Korneluk, Richter and Nakamoto with Kaneko to create the system of Korneluk, Richter and Nakamoto as outlined above with the slow-motion playback of Kaneko.
	The reasoning being is to provide an image pickup apparatus that can generate and display a variable frame rate image while displaying an image having a frame rate different from the variable frame rate image, and also to provide a control unit for such an image pickup apparatus (Kaneko, paragraph 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481